Title: Enclosure: Account of Richmond Trials, [ca. 18 September 1800]
From: Richardson, Robert
To: 



EnclosureAccount of Richmond Trials

[ca. 18 Sep. 1800]

The tryal of the conspirators is going on. Fifteen have been hanged. Three others were in the Cart, and had got about half way to the gallows, when they were intercepted by an order from the executive council. This was in consequence of a Petition that had been presented a few minutes before, by  some Ladies of Richmond, who lived not far distant from the place of execution. perhaps you will suppose that the prayer of their petition was to save the lives of these wretches. but it was only that they might be hung in some other place, because the exhibition was offensive. I do not design to make the slightest insinuation at the expense of female sensibility, for the application for mercy would have been very ill timed, and I trust that it would have been refused. These men have not yet been hung. Several others are since condemned, and it is expected that there will be a general clearance upon the third of next month. Much blame has been cast, but I cannot say with what justice, and it is probable with very little, upon the baptists, for having put impracticable notions of liberty into the heads of these fellows. But this I can say with certainty; that one of the baptist Ministers who chanced to be upon the bench, acted in a very unaccountable manner. The circumstances are worth relating. You must observe that, by a very humane Law, no negroe can be condemned in Virginia to Capital punishment unless the Judges are unanimous in their Opinion. This gives the prisoner the greatest possible chance for safety. A baptist Minister acted as one of the five Judges, in the case of the negroe George, who was himself a baptist preacher, and the property of one Billy Burton. It was proved, by such evidence as had been thought Sufficient for the execution of other blacks, that this Minister of the Gospel of peace had made the following declaration to Wit; That he would Wade up to his hands and his knees, in the blood of the White people, rather than desist from the completion of his purpose. There could not be a stronger proof of guilt than such an expression. The four other Judges voted for hanging him. But his neck was saved by the negative of the fifth one. This fact, every syllable of which is incontestibly true, was stated in civil, but in plain terms, in the Examiner.
A prodigious racket was raised against the Editor, as if he had designed to insult the whole sect of Baptists. Thus you see that illiberal superstition, and the most rancourous prejudice, are not excluded from this state. On the tryal, a very curious circumstance occured. It had been sworn that George, the prisoner, was at a Meeting of the conspirators upon a certain day. His master, Burton, swore that, upon that day, and at the Hour specified, the man was in his service. This proof of an Alibi was said to be the Cause of his acqutal. Burton soon after the tryal was over began to recollect himself, and acknowledged, that his alibi was founded upon a mistake. Reports have been circulated that in King William, in Glouster, and in some other counties, numbers of the negroes had refused to work, but I believe that the story has been without foundation.

